Exhibit 10.1

 

VOTING AGREEMENT

 

This VOTING AGREEMENT, dated as of January 30, 2020 (this “Agreement”), between
Majesco, a California corporation (“Buyer”), Majesco Merger Sub, Inc., a
Delaware corporation (“Merger Sub”), and the persons or entities signatory as
Stockholders hereto (each, a “Stockholder” and collectively, the
“Stockholders”).

 

WHEREAS, as of the date hereof, the Stockholders each own beneficially and of
record shares of Common Stock, Series A Preferred Stock, Series B Preferred
Stock and Series C Preferred Stock, each at par value $0.001 per share
(collectively, the “Company Stock”), of Inspro Technologies Corporation, a
Delaware corporation (the “Company”);

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Buyer,
Merger Sub, the Company have entered into an Agreement and Plan of Merger (the
“Merger Agreement”), a draft of which has been made available to the
Stockholders, which provides, upon the terms and subject to the conditions
thereof, for the merger of Merger Sub with and into the Company with the Company
surviving the merger (the “Merger”) (capitalized terms used but not defined in
this Agreement shall have the meanings given to such terms in the Merger
Agreement); and

 

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
Buyer and Merger Sub have requested that the Stockholders enter into this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, the
Stockholders hereby agree as follows:

 

1. Representations and Warranties. Each Stockholder represents and warrants as
to itself that:

 

(a) (i) Schedule I to this Agreement sets forth, opposite each Stockholder’s
name, the number of shares of Company Stock (“Voting Shares”) that each such
Stockholder owns beneficially and of record or otherwise has the power to vote
as of the date of this Agreement and that are subject to this Agreement, (ii)
such Stockholder has good and valid title to the Voting Shares, free and clear
of any Liens and commitments of any kind (other than pursuant to this Agreement)
and, in the case of Stockholders that are trusts, any claims under such trust by
any beneficiary thereof to such Voting Shares, (iii) such Stockholder has the
sole power and authority to vote all of the Voting Shares without restriction
(other than as contemplated by this Agreement), (iv) any proxies heretofore
given in respect of any or all of the Voting Shares have heretofore been revoked
and (v) such Stockholder does not have any other interest in any shares of
Company Stock or any other shares of capital stock or other equity interests or
voting securities of the Company, except as set forth on Schedule II to this
Agreement. If, after the date of this Agreement, any Stockholder purchases or
otherwise acquires the power to vote shares of Company Stock not set forth in
Schedule I, such shares of Company Stock shall automatically become subject to
the terms of this Agreement without further action required by any party hereof
and shall be deemed to be Voting Shares for all purposes of this Agreement as if
those shares were owned by the Stockholder on the date of this Agreement.

 



 

 

 

(b) in the case of a Stockholder that is not an individual, (i) such Stockholder
is duly formed and validly existing under the laws of its jurisdiction of
incorporation or formation and (ii) the Person executing this Agreement on
behalf of each of such Stockholder is authorized to act on behalf of and bind
such Stockholder and, in the case of a trust, any beneficiary or settlor of such
trust;

 

(c) (i) such Stockholder has all necessary capacity, competency, power and
authority to enter into this Agreement, (ii) the execution and delivery of this
Agreement and the performance of its obligations hereunder and compliance with
the terms hereof have been duly authorized by all necessary actions on the part
of such Stockholder, (iii) such Stockholder has validly executed and delivered
this Agreement and, assuming due authorization, execution and delivery by Buyer
and Merger Sub, this Agreement constitutes a legal, valid and binding obligation
of such Stockholder, enforceable against such Stockholder in accordance with its
terms (subject to applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and other similar laws affecting creditors’ rights generally
and, by general principles of equity, including good faith and fair dealing,
regardless whether in a proceeding at equity or at law) and (iv) in the case of
a Stockholder who is an individual, if Voting Shares of such Stockholder
constitute community property or spousal or other approval is otherwise required
for this Agreement to be legal, valid and binding, this Agreement has been duly
authorized, executed and delivered by, and constitutes a valid and binding
agreement of such Stockholder’s spouse, enforceable against such spouse in
accordance with its terms (subject to applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and other similar laws affecting
creditors’ rights generally and, by general principles of equity, including good
faith and fair dealing, regardless whether in a proceeding at equity or at law);
and

 

(d) (i) no filing with and no notification to, and no permit, authorization,
consent or approval of any Governmental Authority is necessary on the part of
such Stockholder for the execution, delivery and performance of this Agreement
by such Stockholder and, except as contemplated by the Merger Agreement, the
consummation by such Stockholder of the transactions contemplated hereby and
thereby and (ii) none of the execution and delivery of this Agreement by such
Stockholder, the consummation by such Stockholder of the transactions
contemplated hereby or compliance by such Stockholder with any of the provisions
hereof shall conflict with, or result in any violation or breach of, or a
default (with or without notice or lapse of time, or both) under, or give rise
to any right of termination, cancellation or acceleration or any obligation or
to the loss of benefit under, or result in the creation of any Lien in or upon
any of the properties or assets of such Stockholder (including the Voting
Shares) under (A) in the case of a Stockholder that is not an individual, any
trust documents, charter documents or other formation documents, (B) any order,
writ, injunction, decree, statute, law, ordinance, rule or regulation applicable
to such Stockholder or any of the Voting Shares or (C) any contract to which
such Stockholder is a party or any of its properties or assets (including the
Voting Shares) is subject, in each case, except for violations, breaches or
defaults that would not individually or in the aggregate impair the ability of
such Stockholder to perform its obligations hereunder.

 

2. Agreement to Vote.

 

(a) Subject to Section 2(c), at the Company Stockholder Meeting or any other
meeting of stockholders of the Company called to vote upon the Merger, the
Stockholders shall vote (or cause to be voted) all of the Voting Shares in favor
of the adoption of the Merger Agreement and the consummation of the Merger and
the other transactions contemplated by the Merger Agreement. At any meeting of
stockholders of the Company or at any adjournment thereof or in any other
circumstances upon which their vote or other approval is sought, the
Stockholders shall vote (or cause to be voted) all of the Voting Shares in favor
of any other matter necessary to the consummation of the Merger and the other
transactions contemplated by the Merger Agreement and considered and voted upon
by the stockholders of the Company.

 



-2-

 

 

(b) At any meeting of stockholders of the Company or at any adjournment thereof
or in any other circumstances upon which their vote or other approval is sought,
the Stockholders shall vote (or cause to be voted) all of the Voting Shares: (i)
against any Acquisition Proposal or any action which is a component of any
Acquisition Proposal, (ii) against the adoption of any transaction agreement
related to an Acquisition Proposal and (iii) against any other action that would
in any manner (A) prevent, impede, frustrate or nullify any provision of the
Merger Agreement, (B) amend the Charter Documents of the Company or change the
voting rights of any class of capital stock of the Company or (C) otherwise
interfere with or delay the Merger or the other transactions contemplated by the
Merger Agreement.

 

(c) In the event of a Company Board Recommendation Change relating to a Superior
Proposal made in compliance with the steps set forth in Section 4.7(c) of the
Merger Agreement, solely in connection with a vote that is subject to Section
2(a):

 

(i) the number of shares of Company Stock that shall be considered “Voting
Shares” pursuant to this Agreement shall be modified without any further notice
or any action by the Company or the Stockholders to be only such number that is
equal to thirty three percent (33%) of each of the total number of outstanding
shares of Common Stock, Series A Preferred Stock, Series B Preferred Stock and
Series C Preferred Stock (the “Lock-Up Subject Shares”), such that the
Stockholders shall only be obligated to vote the Lock-Up Subject Shares in the
manner set forth in Section 2(a); and

 

(ii) the Stockholders, in their sole discretion, shall be free to vote or cause
to be voted, in person or by proxy, all of the remaining Voting Shares in excess
of the Lock-Up Subject Shares in any manner they may choose.

 

3. Waiver of Dissenters’ Rights. Each Stockholder hereby irrevocably and
unconditionally waives, and agrees not to exercise, assert or perfect, any
rights of dissent and appraisal under Section 262 of the DGCL to the extent such
Stockholder is entitled to such rights under such Section 262.

 

4. Transfer of Shares. The Stockholders shall not, directly or indirectly: (a)
sell, assign, transfer (including in any tender offer or by operation of law),
dispose of, pledge or otherwise subject to a Lien, any of the Voting Shares, (b)
deposit any Voting Shares into a voting trust or enter into a voting agreement
or other arrangement or grant any proxy or power of attorney with respect
thereto that is inconsistent with this Agreement, (c) enter into any contract,
option or other arrangement or undertaking with respect to the direct or
indirect acquisition or sale, assignment, transfer (including in any tender
offer or by operation of law), disposition, pledge or other Lien of any Voting
Shares, (d) take any action that would make any representation or warranty of
the Stockholders herein untrue or incorrect in any material respect or have the
effect of preventing or disabling the Stockholders from performing their
obligations hereunder or (e) otherwise agree to do any of the foregoing clauses
(a) through (d); provided, however, that the Stockholders may transfer Voting
Shares in connection with any estate planning or charitable giving, so long as
any such Voting Shares and the record or beneficial owner continue to be bound
after such transfer or distribution in all respects by the terms of this
Agreement.

 



-3-

 

 

5. No Solicitation of Transactions. The Stockholders shall not, nor shall it
authorize or permit any of their representatives or Affiliates to, directly or
indirectly (a) solicit, initiate or take any other action to facilitate or
knowingly encourage any Acquisition Proposal, (b) enter into, maintain, continue
or participate in any discussions or negotiations with any Person or entity in
furtherance of, or furnish to any Person any information, with respect to any
Acquisition Proposal or (c) agree or authorize any Person to do any of the
foregoing.

 

6. Termination. The obligations of the Stockholders under this Agreement shall
terminate upon the earliest of (a) the Effective Time and (b) the termination of
the Merger Agreement in accordance with its terms. Upon the termination of this
Agreement, neither Buyer, Merger Sub nor the Stockholders shall have any rights
or obligations hereunder and this Agreement shall become null and void and have
no effect, provided, however, that nothing in this Section 6 shall relieve any
party of liability for any intentional breach of this Agreement.

 

7. Additional Matters. The Stockholders shall take all other actions in any such
case necessary to effectively carry out the transactions contemplated by this
Agreement (including, from time to time, executing and delivering, or causing to
be executed and delivered, such additional or further consents, documents and
other instruments as Buyer or Merger Sub may reasonably request).

 

8. Miscellaneous.

 

(a) Expenses. Except as otherwise provided herein, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such costs and expenses, whether or
not the transactions contemplated hereby are consummated.

 

(b) Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (i) when delivered in person, (ii) upon confirmation of receipt after
transmittal by facsimile (to such number specified below or another number or
numbers as such Person may subsequently specify by proper notice under this
Agreement), (iii) upon confirmation of receipt after transmittal by email (to
such email address specified below or another email address or addresses as such
Person may subsequently specify by proper notice under this Agreement) and (iv)
on the next Business Day when sent by national overnight courier (providing
proof of delivery), in each case, to the respective parties at the following
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 8(b)):

 

if to Buyer or Merger Sub, to:

 

Majesco

412 Mt. Kemble Avenue, Suite 110C

Morristown, New Jersey 07960

Attention: General Counsel

Email: lori.stanley@majesco.com

 

-4-

 

 

with a copy (which shall not constitute notice) to:

 

Sheppard Mullin Richter & Hampton LLP

30 Rockefeller Plaza

New York, New York 10112

Attention: Valérie Demont

Email: vdemont@sheppardmullin.com

 

and if to the Stockholders, to such Stockholder’s address set forth on Schedule
I hereto;

 

with a copy (which shall not constitute notice) to:

 

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, Pennsylvania 19103

Attention: James W. McKenzie, Jr.

Email: james.mckenzie@morganlewis.com

 

(c) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by virtue of any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by the Merger Agreement are not affected in any
manner materially adverse to any party. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by the Merger
Agreement be consummated as originally contemplated to the fullest extent
possible.

 

(d) Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, among the parties, or any of
them, with respect to the subject matter hereof.

 

(e) Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties, in whole or in
part (whether pursuant to a merger, by operation of Law or otherwise), without
the prior written consent of the other parties, except that Buyer and Merger Sub
may assign all or any of their rights and obligations under this Agreement to
any Affiliate of Buyer, provided that (i) no such assignment shall relieve the
assigning party of its obligations under this Agreement if such assignee does
not perform such obligations and (ii) such assignment would not reasonably be
expected to cause the Merger to fail to qualify as a “reorganization” within the
meaning of Section 368(a) of the Code.

 



-5-

 

 

(f) Parties in Interest. This Agreement shall be binding upon, inure solely to
the benefit of, and be enforceable by, only the parties hereto, and nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other Person any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

(g) Specific Performance. The parties hereto agree that the parties hereto would
be irreparably damaged if any provision of this Agreement was not performed in
accordance with its specific terms or was otherwise breached. Accordingly, the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the performance of the terms of this
Agreement, in addition to any other remedy at law or in equity. The parties
further agree that no party to this Agreement shall be required to obtain,
furnish or post any bond or similar instrument in connection with or as a
condition to obtaining any such legal or equitable relief and each party waives
any objection to the imposition of such relief or any right it might have to
require the obtaining, furnishing or posting of any such bond or similar
instrument.

 

(h) Governing Law. This Agreement, and all claims or causes of action (whether
in contract, tort or otherwise) that may be based upon, arise out of or relate
to this Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement or
as an inducement to enter into this Agreement), shall be governed by and
construed in accordance with the Laws of the State of Delaware.

 

(i) Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission or .pdf) in counterparts, and by the different parties
hereto in separate counterparts, each of which when executed shall be deemed to
be an original but all of which taken together shall constitute one and the same
agreement.

 

(j) Submission to Jurisdiction; Waiver of Jury Trial. Each party hereto
irrevocably and unconditionally (i) accepts the jurisdiction and venue of any
state or federal court sitting in the State of New York, City of New York in any
action or proceeding arising out of or related to this Agreement, (ii) waives
any objections which such party may now or hereafter have to the laying of venue
of any of the aforesaid actions or proceedings brought in any such court and
agrees not to plead or claim in any such court that such action or proceeding
brought in any such court has been brought in an inconvenient forum, (iii)
agrees that service of all process in any such proceeding in any such court may
be made by registered or certified mail, return receipt requested, to such party
at their respective addresses provided in accordance with Section 8(b); and (d)
agrees that service as provided in clause (iii) above is sufficient to confer
personal jurisdiction over such party in any such proceeding in any such court,
and otherwise constitutes effective and binding service in every respect. NO
PARTY TO THIS AGREEMENT OR ANY ASSIGNEE, SUCCESSOR, HEIR OR PERSONAL
REPRESENTATIVE OF A PARTY SHALL SEEK A JURY TRIAL IN ANY LAWSUIT, PROCEEDING,
COUNTERCLAIM OR ANY OTHER LITIGATION PROCEDURE BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE OTHER AGREEMENTS OR THE DEALINGS OR THE RELATIONSHIP
BETWEEN THE PARTIES. NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION, IN WHICH
A JURY TRIAL HAS BEEN WAIVED, WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
OR HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS SECTION 8(J) HAVE BEEN FULLY
DISCUSSED BY THE PARTIES HERETO, AND THESE PROVISIONS SHALL BE SUBJECT TO NO
EXCEPTIONS. NO PARTY HERETO HAS IN ANY WAY AGREED WITH OR REPRESENTED TO ANY
OTHER PARTY HERETO THAT THE PROVISIONS OF THIS SECTION 8(J) WILL NOT BE FULLY
ENFORCED IN ALL INSTANCES.

 

[Signature pages follow]

 

-6-

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  MAJESCO         By:              Name:       Title:             MAJESCO MERGER
SUB, INC.         By:            Name:       Title:  

 

[Buyer and Merger Sub Signature Page to Voting Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  By:             Name:       Title:  

 

[Stockholder Signature Page to Voting Agreement]

 

 

 

 

Schedule I

 

Stockholder and

Address

  Number of Shares
of Common Stock   Number of Shares
of Series A
Preferred Stock   Number of Shares
of Series B
Preferred Stock   Number of Shares
of Series C
Preferred Stock                 TOTAL                                          
         

 

 

 

 

Schedule II

 

None.

 

 

 



 

 